t c memo united_states tax_court joseph t tornichio petitioner v commissioner of internal revenue respondent docket no 13629-o1l filed date joseph t tornichio pro_se katherine lee kosar for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his through tax_liabilities ’ unless otherwise indicated all section references are to the internal_revenue_code as amended - findings_of_fact the parties have stipulated some of the facts which we incorporate herein by this reference when petitioner filed his petition he resided in akron ohio a petitioner’s form sec_1040 on or about date date and date petitioner submitted to respondent form sec_1040 u s individual_income_tax_return for taxable years and respectively on each form_1040 petitioner listed his occupation as salesman to the extent he made any entries in the income portions of these form sec_1040 petitioner entered zeros in particular he entered zeros on line for wages salaries tips etc on line for total income and on line for adjusted_gross_income petitioner left blank line taxable_income and entered zeros for total taxes due for each year petitioner claimed refunds equal to the amount of federal_income_tax that he reported withheld from wages----dollar_figure for dollar_figure for and dollar_figure for petitioner attached to these several form sec_1040 substantially identical two-page statements alleging among other things that the internal_revenue_code does not establish an income_tax_liability or require income taxes to be paid on the basis of a return that requirements to file tax returns violate his fifth_amendment rights and that his wages do not constitute income within the meaning of the internal_revenue_code on the basis of his interpretation of the corporation excise_tax act of and on a theory that only corporate-derived income constitutes taxable_income b notices of deficiency and petitioner’s responses on date and date respondent acting through jimmy l smith director of the internal_revenue_service irs service_center in cincinnati ohio issued petitioner notices of deficiency for and respectively and on date respondent acting through r wayne hicks director of the irs service_center in cincinnati ohio issued petitioner a notice_of_deficiency for in these notices respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure the deficiencies were based on respondent’s determination that petitioner failed to report wage income as reported to respondent by nationwide communications inc on forms w-2 wage and tax statement q4e- although the notices of deficiency explained petitioner’s right to petition the tax_court to contest the deficiency determinations petitioner chose not to do so rather in various letters to respondent in through petitioner acknowledged receipt of the notices of deficiency and disputed respondent’s authority to issue them cc respondent’s final notice and petitioner’s response after sending petitioner a number of notices of intent to levy on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing in respect of the assessments of petitioner’s deficiencies and additions to tax plus interest for tax years and by letter dated date petitioner requested an administrative hearing d the appeals_office hearing on date petitioner attended an administrative hearing in akron ohio before respondent’s appeals officer according to a purported transcript of the hearing attached to petitioner’s petition petitioner declined to discuss meaningful collection alternatives at the hearing rather petitioner petitioner’s purported transcript of the appeals_office hearing reveals that the only collection alternative he was willing to discuss was patently spurious now i’m proposing an alternative for payment and that is let the record show that i’m providing the internal continued - - attempted to challenge his underlying tax_liability and demanded proof of his tax assessments copies of form_4340 certificate of assessments payments and other specified matters copies of his tax returns for the years at issue and verification that all applicable laws and administrative procedures had been followed in the assessment and collection process br respondent’s notice_of_determination on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or in the notice_of_determination the appeals_office concluded that the proposed collection action should be sustained f the petition on date petitioner filed his petition with this court seeking review of respondent’s notice_of_determination the petition includes allegations that the appeals officer failed to properly verify that the requirements of any applicable law or administrative procedure were met as required under sec_6330 petitioner did not receive the requisite statutory notice_and_demand for payment or valid notice_of_deficiency and petitioner was denied the opportunity to continued revenue code with that section marked liability for tax if you could show me the statute that requires me to pay the tax i am prepared to make arrangements to pay that which you say that i owe -- - raise relevant issues in support of this last-mentioned allegation the petition cross-references portions of petitioner’s purported transcript of the appeals_office hearing in which petitioner sought unsuccessfully to engage the appeals officer in a colloquy as to whether the internal_revenue_code establishes any liability to pay income taxes after the hearing but before trial respondent provided petitioner with computer transcripts of his account for the tax years at issue and a copy of monaghan v commissioner tcmemo_2002_16 in which this court imposed penalties under sec_6673 for the taxpayer’s taking frivolous positions g petitioner’s refund actions pursuant to sec_6702 respondent assessed a dollar_figure frivolous_return penalty against petitioner for each of the years at issue as well as for other years after respondent had collected these penalties for and petitioner filed an action in u s district_court for the northern district of ohio seeking a refund of these amounts in this action petitioner relied essentially on the same arguments he asserted in the attachments to his tax returns tornichio v united_states aftr 2d pincite9 ustc par big_number at big_number n d ohio the district_court dismissed petitioner’s in a separate action petitioner sought to have the u s district_court for the northern district of ohio review the continued - arguments as frivolous observing among other things that sec_1 of the internal_revenue_code imposes tax_liability on taxpayers and that income encompasses wages id the district_court imposed sanctions on petitioner pursuant to rule of the federal rules of civil procedure describing petitioner as an ohio tax protestor the u s court_of_appeals for the sixth circuit affirmed the district court’s judgment and concluded that assertion of tornichio’s arguments in this appeal also warrants a fed r app p federal rules of appellate procedure award of dollar_figure in favor of the united_states tornichio v united_states aftr 2d pincite1 to 6th cir in a separate action in the district_court petitioner sought refund of income taxes withheld from his wages for continued legitimacy of an appeals_office hearing involving respondent’s attempted collection of frivolous_return penalties assessed against petitioner for and the district_court dismissed the action for lack of jurisdiction tornichio v united_states aftr 2d ustc par big_number n d ohio the district_court explained plaintiff argues the code does not impose a tax_liability the plain language of the code belies this stating the tax is imposed see u s c l he attempts to distinguish between imposing a tax and creating a liability for tax the court fails to see a difference individuals have an affirmative duty to pay taxes tornichio v united_states aftr 2d pincite9 ustc par big_number at big_number n d ohio --- - through arguing that the term income in sec_61 encompasses only corporate income affirming an unpublished district_court order dismissing the action the court_of_appeals stated that petitioner’s legal assertions were patently spurious tornichio v united_states aftr 2d pincite7 ustc par big_number at big_number 6th cir the court_of_appeals assessed dollar_figure in damages in favor of the united_states pursuant to rule of the federal rules of appellate procedure opinion a statutory framework if any person neglects or refuses to make payment of any federal tax_liability within days of notice_and_demand the secretary is authorized to collect the tax by levy on the person’s property sec 633l1l a at least days before taking such action however the secretary generally must provide the person with a final notice_of_intent_to_levy that describes among other things the administrative appeals available to the person sec_6331 upon request the person is entitled to an administrative hearing before the appeals_office of the irs sec_6330 if dissatisfied with the appeals_office determination the person may seek judicial review in the tax_court or a district_court as appropriate sec_6330 - generally the proposed levy actions are suspended for the pendency of the hearing and any judicial appeals therein sec_6330 b petitioner’s contention sec_1 underlying tax_liability petitioner contends that he was improperly precluded at his appeals_office hearing from challenging his underlying tax_liability for the tax years at issue he bases this claim on the appeals officer’s refusal to engage in a colloquy with him regarding his frivolous protestations about the existence of any legal requirement to pay income taxes and on his allegation that the notices of deficiency for the years at issue were invalid because they were not issued by the secretary and because he was not given a copy of the order delegating authority from the secretary to the director of the service_center who issued them a taxpayer may contest the existence or amount of the underlying tax_liability at an appeals_office hearing only if the taxpayer did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 b see 114_tc_604 114_tc_176 petitioner received notices of deficiency for the tax years at issue petitioner did not seek redetermination of the deficiencies in this court he did however before the appeals_office hearing unsuccessfully seek a refund of his and withheld income taxes in federal court see tornichio v united_states aftr 2d ustc par big_number 6th cir petitioner was not entitled to raise challenges to his underlying tax_liability at the appeals_office hearing even if petitioner were permitted to challenge his underlying tax_liability however the arguments he has advanced are without merit in the previously cited refund actions involving in part petitioner’s tax_liabilities for of the years at issue here the courts unequivocally rejected petitioner’s tax protest arguments as patently spurious id pincite7 ustc at big_number see tornichio v united_states aftr 2d ustc par big_number n d ohio the same may be said of petitioner’s arguments regarding the validity of the notices of deficiency the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 b and a i the secretary’s authority to issue notices of deficiency has been delegated to the director of the service_center who issued the notices see 118_tc_162 95_tc_624 affd without published opinion 956_f2d_1168 9th cir sec_301_6212-1 sec_301_7701-9 proced admin regs verification requirements petitioner contends that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures had been met under sec_6330 this contention is without merit federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proceed admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement 118_tc_365 ndollar_figure kaeckell v commissioner tcmemo_2002_114 weishan v commissioner tcmemo_2002_88 kuglin v commissioner tcmemo_2002_51 moreover sec_6330 c does not require the appeals officer to provide the taxpayer with a copy of the verification at the hearing sec_301 1l e proced admin regs see also nestor v commissioner supra pincite according to petitioner’s purported transcript of the appeals_office hearing the appeals officer reviewed among other things transcripts of petitioner’s account for the years at issue in determining that the taxes were properly assessed some months before trial respondent sent petitioner plain english computer transcripts of his account in addition as part of the pretrial stipulation process respondent provided petitioner with copies of so-called txmoda transcripts of account these various transcripts of petitioner’s account which are part of the record in this case contain all the information prescribed in sec_301_6203-1 proced admin regs see schroeder v commissioner tcmemo_2002_190 kaeckell v commissioner supra weishan v commissioner supra petitioner has shown no irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account see nestor v commissioner supra pincite 115_tc_35 accordingly we hold that respondent satisfied the verification requirement of sec_6330 a txmoda transcript contains current account information obtained from the commissioner’s master_file txmoda is the command_code that is entered into the commissioner’s integrated data retrieval system idrs to obtain the transcript idrs is essentially the interface between the commissioner’s employees and the commissioner’s various computer systems see kaeckell v commissioner tcmemo_2002_114 n the record does not reveal the particular type of transcript relied upon by the appeals officer but we regard this matter as irrelevant see keene v commissioner tcmemo_2002_277 n notice_and_demand petitioner contends that he did not receive a notice_and_demand for payment for any of the tax years at issue as required by sec_6303 which provides in pertinent part sec_6303 general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 blias v connett 908_f2d_521 9th cir the txmoda transcripts in the record show that for each year at issue respondent sent petitioner both an initial notice_and_demand and subsequently a final notice_and_demand in addition petitioner received numerous notices of intent to levy as well as notices of deficiency these numerous notices sufficed to meet the sec_6303 requirements see 953_f2d_531 9th cir standifird v commissioner tcmemo_2002_245 weishan v commissioner supra for the foregoing reasons we sustain respondent’s determination as to the proposed levy as a permissible exercise of discretion c sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless the purpose of this penalty provision is to deter and penalize frivolous claims and positions 102_tc_596 this court has repeatedly indicated its willingness to impose such penalties in collection review cases see e g 115_tc_576 and has in fact imposed such penalties in numerous cases see keene v commissioner tcmemo_2002_277 imposing a dollar_figure penalty and cases cited therein at n petitioner is a frequent litigator of groundless protests to the validity of the internal_revenue_code federal courts have unequivocally rejected his protester arguments and sanctioned him for raising them see eg tornichio v united_states aftr 2d ustc par big_number 6th cir tornichio v united_states aftr 2d 6th cir tornichio v united_states aftr 2d ustc par big_number n d ohio -- - despite these judicial rebuffs and sanctions petitioner has instituted the instant action involving in part the same tax years that were at issue in the cases cited above raising many of these same types of frivolous arguments as well as others we are convinced that he has instituted this action primarily for delay his positions in this proceeding are frivolous and groundless some months before trial respondent provided petitioner with a copy of monaghan v commissioner tcmemo_2002_16 in which this court imposed penalties under sec_6673 shortly before trial this court explicitly warned petitioner that his continued reliance on frivolous arguments would expose him to sanctions of up to dollar_figure under sec_6673 petitioner has been undeterred by these warnings and by the sanctions previously imposed by the courts accordingly in furtherance of the purpose of sec_6673 to deter such proceedings instituted primarily for delay we believe a more significant sanction is appropriate here pursuant to sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure all other arguments raised by petitioner and not expressly discussed herein are without merit to reflect the foregoing decision will be entered for respondent
